           Case 1:16-cv-07784-JLC Document 99 Filed 12/07/18 USDC
                                                              PageSDNY
                                                                   1 of 2
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
UNITED STATES DISTRICT COURT                                                                 12/7/2018
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
WALTER NEIRA SANCHEZ, on behalf of                             :
himself, FLSA Collective Plaintiffs, and the Class, :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   16-CV-7784 (JLC)
                                                               :
NEW YORK KIMCHI CATERING, CORP.                                :
et al.,                                                        :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties in this wage-and-hour case have consented to my jurisdiction under 28 U.S.C.

§ 636(c) for purposes of reviewing their proposed settlement (Dkt. No. 88) and have now

submitted a letter in support of settlement (Dkt. No. 98) along with their proposed settlement

agreement (Dkt. No. 98-1) for my approval under Cheeks v. Freeport Pancake House, 796 F.3d

199 (2d Cir. 2015). Courts generally recognize a “strong presumption in favor of finding a

settlement fair” in cases like this one brought under the Fair Labor Standards Act (“FLSA”), as

they are “not in as good a position as the parties to determine the reasonableness of an FLSA

settlement.” Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015 WL 7271747, at *4

(S.D.N.Y. Nov. 6, 2015) (citation omitted). Moreover, plaintiff in this case has expressed

serious concerns about collectability and have agreed to a payment schedule, which “militates in

favor of finding a settlement reasonable.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d

362, 365 (S.D.N.Y. 2013). See also Hart v. RCI Hosp. Holdings, Inc., No. 09-CV-3043 (PAE),

2015 WL 5577713, at *10 (S.D.N.Y. Sept. 22, 2015) (significant “risk that plaintiffs would not

be able to collect, or fully collect, on a judgment” supported approval of settlement agreement,
          Case 1:16-cv-07784-JLC Document 99 Filed 12/07/18 Page 2 of 2



which “[g]uaranteed recovery from the other two defendants in the event that [one] prove[d]

unable to pay the entire settlement amount”).

       Having carefully reviewed the letter in support of settlement as well as the proposed

settlement agreement, and having participated in a lengthy conference that led to the settlement,

the Court finds that all of the terms of the proposed settlement (including the allocation of

attorneys’ fees and costs) appear to be fair and reasonable under the totality of the circumstances

(and in light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335

(S.D.N.Y. 2012). Accordingly, the settlement is hereby approved, and this case is dismissed

with prejudice. Under paragraph four of the settlement agreement, the Court will retain

jurisdiction over any question or dispute arising out of or pursuant to the settlement agreement.

       The Clerk is respectfully directed to close this case.

       SO ORDERED.

Dated: New York, New York
       December 7, 2018




                                                 2
